Case 18-20804-L

   

; CAR FACTORY OUTLET
A NEW CAR ALTERNATIVE

2/20 Pagelof1

 

 

709 NW 42nd Ave Miami FL 33126 (305) 642-6757

BUYERS: RENE ANGEL VAZQUEZ PARADI

STOCK #: 993758

4955 nw 199 st lot 367 OPA LOCKA FL 33055 PHONE: (305) 332-1890 SALES AGENT:
BUYER: DOB ‘i SS# : DL: Ernesto Celorrio
COBUYER: DOB: ss#: DL: SALES MGR:
Reibert Diaz
I HEREBY AGREE TO PURCHASE FROM YOU (ONE) [Vy USED [] NEW FIN MGR:
MILEAEGE : 38056 VIN: 4'1.111HK9JU088893 Kerry Figueredo

VEHICLE: 2018 Toyota Camry

DELV DATE: 12/07/2019

 

INS NAME: N/A
POLICY: N/A

 

 

SELLING PRICE 18,904.46

KEY / REMOTE REPLACEMENT

 

0.00

EFF DATE: EXP DATE:

MAINTENANCE PLAN 0.00
APR FINANCE CHARGE TOTAL PAYMENTS EXTENDED WARRANTY 0.00
13.49% $9,652.56 $30,454.56 ROADSIDE ASSISTANCE 0.00
THE BALANCE IS TO BE PAID IN 72 PAYMENTS OF $422.98 DEPOSIT ALLOWANCE
DOLLARS. FIRST PAYMENT IS DUE ON 01/06/2020 AND ETCH
MONUHLY THEREAFTER. LESS TRADE ALLOWANCED 0.00°
PURCHASER (BUYER) AGREES THAT THIS ORDER INCLUDES ALL OF THE DEALER FEES 0.00
TERMS AND CONDITIONS HEREFORE, THAT THIS ORDER CANCELS AND
SUPERCEDES ANY PRIOR AGREEMENT WRITTEN OR VERBAL. PURCHASER PRE-DELIVERY INSPECTION 899.00
AGREES TO PAY THE TOTAL OF PAYMENTS IN ACCORDANCE WITH THE
PAYMENT SCHEDULE SHOWN ABOVE. THIS ORDER SHALL NOT BECOME DESTINATION CHARGES 995.00 4
BINDING UNTIL ACCEPTED BY THE DEALER OR HIS OR HER AUTHORIZED
REPRESENTATIVE. RECON FEES

ELECTRONIC REGISTRATION FILING FEE 259.00

NOTICE: DEALER PROVIDES NO INSURANCE, BUYER AGREES TO FURNISH

THE ESTIMATED TAG PEES INCLUDE ELECTRONIC FILING, ALL TAG
AGENCY FEES, AND DOCUMENT PROCESSING FEES.

I RELINQUISH ALL RIGHTS TO THIS VEHILCE AND IT CAN BE

RR

These charges represent additional costs and profit

to the dealer for items such as inspecting, cleaning,

destination expenses, recon expenses and preparing

documents related to the sale.

 

 

 

 

 

 

 

 

 

 

REPOSSESSED AT ANY TIME OR PLACE, WITH OR WITHOUT MY STATE SALES TAX 1,272.39
KNOWLEDGE SHOULD THIS ACCOUNT BECOME DELINQUENT.
COUNTY TAX 50.00
yY SOLD AS IS: I MAKE THIS PURCHASE KNOWLINGLY WITHOUT ANY TRANSFER TAG / TAG 300.00
GUARANTEE, NEITHER EXPRESSED NOR IMPLIED, BY THIS DEALER
‘ ' 149.00
OR HIS AGENT. I AGREE TO NOTIFY THE LIENHOLDER, IF (A) BATTERY FEES
CHANGE OF ADDRESS OCCURS (B) CHANGE OF EMPLOYMENT OCCURS. GAP 900.00
DOCUMENTARY STAMPS 73.15
[vy ALL SALES ARE FINAL, NO RETURNS NO REFUNDS. AMT OWED ON TRADE 0.00
I HAVE READ THE FACE OF THIS ORDER AND AGREE TO THIS PURCHASE SUBTOTAL 23,802.00
PRICE. I HEREBY CERTIFY THAT I AM 18 YEARS OF AGE OR OLDER. ,
TOTAL DOWN 3,000.00
GRAND TOTAL - $20,802.00
TRADES:
MILEAGE :N/A VIN: N/A
VEHICLE:N/A
LIEN: N/A
ka 12/07/2019 N/A 12/07/2019
DATE

RENE/ANGEL YAZQUEZ PARADI DATE
eS 12/07/2019

DeACER'S AGENT DATE LIENTO: CAR FACTORY OUTLET

—

 

 

EN

eae

Atle
